Title: To George Washington from Samuel Miles, 29 August 1781
From: Miles, Samuel
To: Washington, George


                        
                            Sir
                            Philada Augt 29th 1781
                        
                        I had the Honor of receiving your Excellencys favor of the 27th and you may be assured
                            that nothing shall be left undone, that is within my power to accomplish, in the business you have committed to me. but I
                            am sorry to acquaint your Excellency that all the River Craft and top Sail Vessals in this Harbour that can possibly be
                            got ready for sailing within the time limited or for many days after, I much fear will fall short of
                            your expectation. however I hope to have between twenty and thirty sail of River Craft, Which will carry on an Average One
                            hundred men, or prehaps some more, at trenton by the 31st and others shall follow as fast as possible.
                            I have the Honor to be—your Excencies most obedt servt
                        
                            Saml Miles D.Q.M.
                            
                        
                    